38 F.3d 759
UNITED STATES of America, Plaintiff-Appellee,v.Marvin CASTRO, Defendant-Appellant.
No. 92-2909.
United States Court of Appeals,Fifth Circuit.
Nov. 10, 1994.

Arturo Hernandez-Melendez, San Jose, CA, for appellant.
Jeffrey A. Babcock, Paula C. Offenhauser, Asst. U.S. Attys., Ronald G. Woods, U.S. Atty., Houston, TX, for appellee.
Appeal from the United States District Court for the Southern District of Texas;  Melinda Harmon, Judge.

ON PETITION FOR REHEARING

1
(Opinion July 11, 1994, 5th Cir., 1994, 26 F.3d 557)


2
Before HIGGINBOTHAM and WIENER, Circuit Judges, and KAUFMAN,* District Judge.

FRANK A. KAUFMAN, District Judge:

3
The petition for panel rehearing filed by the government on August 24, 1994, is hereby denied.  As indicated at 26 F.3d 557, 559 n. 5, this Court has determined that the cause and prejudice requirement is applicable to coram nobis.  Insofar as the government's requests to clarify the facts concerning Mr. Castro's marriage and the birth of the child are concerned, this Court takes no position at this time with regard to the weight, if any, to be assigned to such evidence, and leaves it to the district court, upon remand, appropriately to consider the same.



*
 District Judge of the District of Maryland, sitting by designation